Citation Nr: 0708551	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1973 to April 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 2006, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the veteran perfected an appeal with 
respect to an April 2004 RO decision denying his claim for 
entitlement to service connection for a low back disability.  
In a statement received at VA in March 2005, the veteran 
withdrew this appeal, stating "I would like to drop my VA 
appeal of my lower Back".  In correspondence dated in March 
2005, VA informed the veteran that he until April 27, 2005 
(one year from the date of notice of the April 2004 RO 
denial) to reinstate the appeal.  No other communication from 
the veteran was received with respect to the issue of service 
connection for a low back disability until October 2006 when 
it was included on his representative's Form 646 to the 
Board.  While this inclusion may have been inadvertent, the 
issue of service connection for a low back disability was 
addressed at the veteran's November 2006 videoconference 
hearing.  Therefore, the Board is of the opinion that the 
veteran has raised the issue of whether new and material 
evidence as been submitted to reopen the previously denied 
claim for service connection for a low back disability.  As 
no action has been taken on this claim it is referred to the 
agency of original jurisdiction (AOJ) for appropriate action.

The Board also notes that the veteran while the veteran 
initiated an appeal for a higher rating for his service-
connected hearing loss disability, he withdrew that appeal in 
a statement received at VA in October 2006.  




REMAND

The veteran claims that his current cervical spine disability 
was incurred during active duty service when he injured his 
head and neck playing football.  He also claims that his pre-
existing migraine headaches were aggravated during service as 
a result of the same injury.  In January 2005, the RO denied 
both claims based in part on a January 2005 VA examination, 
with opinions against a finding that the veteran's pre-
service headache disorder was aggravated during service and 
against the likelihood that the veteran's cervical spine 
disorder is likely related to service. 

The Board finds that further development of the record is 
necessary before this case can be decided.  Specifically, the 
veteran testified at his hearing that his neurologist at the 
Togus VA Medical Center (VAMC) stated in October 2006 that 
his migraines were related to his time in active duty 
service.  In addition, the veteran has indicated that he 
underwent private treatment for his headaches and neck pain 
prior to his treatment at the VAMC.  Since the hearing, the 
veteran has submitted additional statements in which he notes 
pertinent medical treatment the records of which are not on 
file.  Noteworthy is the list provided to VA in January 2007.  
As it does not appear that all of these records are currently 
associated with the claims folder, or that an attempt has 
been made to obtain them, the AOJ take efforts to secure them 
prior to appellate review.  

The Board notes that the VA examiner providing the January 
2005 opinions specifically stated that additional information 
in the form of medical records or buddy statements would be 
helpful in assessing the likelihood that the veteran's 
conditions have some connection to service.  The veteran has 
recently submitted various statements from friends and 
relatives, including a statement from a fellow serviceman who 
discussed the veteran's inservice injury.  After all 
indicated development has been completed, the veteran should 
be scheduled for appropriate examination to determine the 
likelihood that the veteran's headache disorder and his 
cervical spine disorder are related to service.   



Accordingly, the case is REMANDED for the following action:


1.  The AOJ should, with assistance from 
the veteran, undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  Specifically, the AOJ 
should obtain records from the Togus VAMC 
from July 2005 to the present, including 
the October 2006 record from Dr. 
Lamaneusa referred to in the during the 
veteran's November 2006 hearing.  In 
addition, the AOJ should obtain complete 
records of pertinent treatment the 
veteran received from private physicians 
Drs. William Jenkins and Randy Jackson, 
as well as complete records of such from 
the Mayo Regional Hospital, as well as 
any pertinent records from Dr. Mason.  If 
the AOJ is unable to obtain any pertinent 
evidence identified by the veteran, the 
veteran and his representative should be 
so informed, and invited to further 
assist in obtaining that evidence.

2.    After receiving any available 
records, the AOJ should arrange for a VA 
examination(s) to determine the nature 
and likely etiology of the veteran's 
headache disorder and his cervical spine 
disorder.  The veteran's claims folder 
must be reviewed by the examiner(s) in 
conjunction with any examination.  

The examiner(s) should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to both 
his headache disorder and his disorder of 
the cervical spine.  The examiner(s) 
should provide medical opinions answering 
the following:  

(a)  Is it at least as likely as not that 
the veteran's cervical spine disorder is 
related to some aspect of the veteran's 
period of service?

(b)  Is it at least as likely as not that 
the veteran's pre-service headache 
disorder was aggravated beyond its 
natural progression by some aspect of his 
period of service?  If so, please 
describe (if possible) the extent to 
which that condition was aggravated by 
service.

The examiner(s) should be asked to 
provide complete rationale for any 
opinions given, and rectify any such 
opinions with any conflicting medical 
opinions of record. 

3.  The RO should then readjudicate the 
claims.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claims.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examination(s), is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


